The opinion of the court was delivered, by
Strong, J.
While the plaintiff in error remained a member of the association, he Avas under obligation to contribute his share of its expenses. What he had invested in its funds was chargeable with its proportion of the necessary expenditure. In a limited sense, he Avas a partner Avith the other stockholders. Though, as a mortgagor, he could not be compelled to pay more than the sum actually borroAved by him, with legal interest thereon; it Avas only as a member that he could claim a share of the profits of the company, or any benefit from payments made by others. If he may now set off against his mortgage a share of the profits made equal to the liability which he has incurred for expenses, he will, in effect, recover more than he has paid in, and Avill throw upon his associates the whole of a burden, Avhich in truth is his as much as their-s. This cannot be. The association has a right to treat his payments while his membership continued, as his contribution, so far as they were needed, to the discharge of the expenses incurred in the management of the enterprise, in Avhich he had a joint interest with others. Nor has he now any title to the premiums and fines paid by other borrowers. The judgment was therefore right.
Judgment affirmed.